Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 1 of 18 PageID #: 8012




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION

  GLYNN DALE SISTRUNK, ET AL.                           CIVIL ACTION NO. 18-516

  VERSUS                                                JUDGE ELIZABETH E. FOOTE

  GREGORY LAMAR HADDOX, ET AL.                          MAGISTRATE JUDGE HORNSBY


                                     MEMORANDUM RULING

          Now before the Court is a Motion for Summary Judgment, filed by Defendant Gregory

   Haddox (“Haddox”) pursuant to Federal Rule of Civil Procedure 56. [Record Document 176]. The

   motion has been fully briefed. [Record Documents 176–77, 183–84, & 189–90]. For the reasons

   discussed below, the Motion for Summary Judgment [Record Document 176] is GRANTED IN

   PART and DENIED IN PART.

                                            BACKGROUND

          Plaintiffs Glynn and Lawana Sistrunk (“Plaintiffs”) filed the instant lawsuit against their

   former investment advisor Gregory Haddox and Haddox’s investment firm, Lincoln Financial

   Advisors Corporation (“LFA”), for allegedly churning their accounts and other fraudulent activity.

   Record Document 1, ¶s 8–9 & 27. Plaintiffs allege that this churning occurred through Haddox’s

   and LFA’s “repeated buying and selling [surrendering and taking distributions and liquidating]

   plaintiffs’ investments [annuities]” for the purpose of generating excessive fees for themselves. Id.

   at ¶ 128. Shortly after filing suit, Plaintiffs amended their complaint to properly name LFA, which

   their original complaint misidentified as Lincoln National Corporation. See Record Documents 7

   & 9. In March of 2019, Plaintiffs amended their complaint again to add several new Defendants,

   including Jackson National Life Insurance Company (“Jackson”) and Allianz Life Insurance

   Company of North America (“Allianz”). Record Document 84, pp. 2–3. Plaintiffs allege that

                                                    1
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 2 of 18 PageID #: 8013




   Haddox was a “licensed, authorized agent and employee” of Jackson and Allianz, both licensed

   securities and annuity dealers, and as such, Jackson and Allianz were therefore liable for the acts,

   omissions, and fault of Haddox. Id. at 3, 5–6. Aside from adding new Defendants, Plaintiffs re-

   adopted and re-alleged the entirety of their amended complaint with only minor substantive

   changes. Id. at 2. Plaintiffs have since dismissed their claims against LFA. Record Document 152.

   The Court dismissed all claims against Jackson and Allianz. Record Documents 157, 181, & 186.

   The only remaining Defendants are Haddox, National Union Fire Insurance Company of Pittsburg,

   PA, and Continental Casualty Company. See Record Document 186.

          Plaintiffs assert a variety of federal and state law claims against Haddox, including

   negligence, breach of trust and fiduciary duties, violation of Texas’s deceptive trade practices laws,

   violation of Louisiana’s Blue Sky laws, misrepresentation, fraud, unjust enrichment, breach of

   contract, civil conspiracy, violation of the Texas Securities Act, and violation of the Securities Act

   of 1934, 15 U.S.C. § 78. Record Document 9, ¶s 133–64. Plaintiffs request judgment in their favor

   for all reasonable damages they sustained, legal interest, attorney’s fees, and court costs. Record

   Document 84, p. 8. Now, Haddox has filed a Motion for Summary Judgment seeking to dismiss all

   claims against him.

                                SUMMARY JUDGMENT STANDARD

          Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the

   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

   judgment as a matter of law.” Summary judgment is appropriate when the pleadings, answers to

   interrogatories, admissions, depositions, and affidavits on file indicate that there is no genuine issue

   of material fact and that the moving party is entitled to judgment as a matter of law. Celotex Corp.

   v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving party,



                                                      2
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 3 of 18 PageID #: 8014




   the moving party need not produce evidence to negate the elements of the non-moving party’s case;

   rather, it need only point out the absence of supporting evidence. See id. at 322–23.

          If the movant satisfies its initial burden of showing that there is no genuine dispute of

   material fact, the non-movant must demonstrate that there is, in fact, a genuine issue for trial by

   going “beyond the pleadings and designat[ing] specific facts” for support. Little v. Liquid Air Corp.,

   37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at 325). “This burden is not satisfied

   with some metaphysical doubt as to the material facts,” by conclusory or unsubstantiated

   allegations, or by a mere “scintilla of evidence.” Id. (internal quotation marks and citations omitted).

   However, “[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to

   be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1985) (citing Adickes

   v. S. H. Kress & Co., 398 U.S. 144, 158–59 (1970)). While not weighing the evidence or evaluating

   the credibility of witnesses, courts should grant summary judgment where the critical evidence in

   support of the non-movant is so “weak or tenuous” that it could not support a judgment in the non-

   movant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th Cir. 1993).

          Additionally, Local Rule 56.1 requires the movant to file a statement of material facts as

   to which it “contends there is no genuine issue to be tried.” The opposing party must then set forth

   a “short and concise statement of the material facts as to which there exists a genuine issue to be

   tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will be deemed

   admitted, for purposes of the motion, unless controverted as required by this rule.” Id.

                                           LAW & ANALYSIS

          Plaintiffs have brought claims under federal law, Texas law, and Louisiana law. The Court

   will analyze each in turn.




                                                      3
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 4 of 18 PageID #: 8015




      I.      Plaintiffs’ Federal Law Claims

           Plaintiffs assert that Haddox is liable for violations of the Securities Exchange Act of 1934

   (“SEA”), 15 U.S.C. 78a, et seq., for the alleged churning, meaning excessive trading, of Plaintiffs’

   investment accounts. Record Document 9, ¶s 155 & 157–58. Haddox contends that the SEA does

   not apply to claims arising from the sale of annuities because they are exempted as a form of

   insurance. See 15 U.S.C. § 77c(a)(8). Plaintiffs counter that Louisiana’s definition of annuities does

   not control the SEA definition. Record Document 183, p. 2. Section 77c(a) provides that

            [e]xcept as hereinafter expressly provided, the provisions of this subchapter shall
           not apply to any of the following classes of securities: . . . (8) Any insurance or
           endowment policy or annuity contract or optional annuity contract, issued by a
           corporation subject to the supervision of the insurance commissioner, bank
           commissioner, or any agency or officer performing like functions, of any State or
           Territory of the United States.

   15 U.S.C. § 77c(a). However, the United States Supreme Court has found that the classification of

   a product as an annuity is not dispositive as to whether the SEA’s insurance exemption applies. See

   SEC v. Variable Annuity Life Ins. Co. of Am. (VALIC), 359 U.S. 65 (1959); SEC v. United Ben. Life

   Ins. Co., 387 U.S. 202 (1967). Typically, fixed annuities are insurance and exempted under §

   77c(a)(8). However, variable annuities are considered securities under federal law. See VALIC, 359

   U.S. 65 (1959). A third type of annuity, the fixed index annuity (“FIA”), has traits of both fixed

   annuities and variable annuities. The state of the law is not clear as to whether FIAs are more akin

   to variable annuities or fixed annuities. See Am. Equity Inv. Life Ins. Co. v. SEC, 613 F.3d 166 (D.C.

   Cir. 2010); Malone v. Addison Ins. Mktg., Inc., 225 F. Supp. 2d 743, 748–51 (W.D. Ky. 2002); Van

   Dyke v. White, 2019 IL 121452, 131 N.E.3d 511, 526 n.5. Haddox states that the annuities at issue

   are fixed annuities and thus exempted from the SEA. Record Documents 176-1, pp. 11, 14; 189,

   pp. 1–2. Plaintiffs did not even respond to this assertion even though it was the crux of Haddox’s

   SEA argument. Plaintiffs’ failure to respond indicates acquiescence to the fact that the annuities at

                                                     4
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 5 of 18 PageID #: 8016




   issue are exempt from federal securities law. Thus, for the purpose of summary judgment, the Court

   deems it admitted that the annuities at issue should be treated like fixed annuities. 1 See Fed. R. Civ.

   P. 56(e)(2). As such, the SEA does not apply to these annuities. Therefore, Haddox’s motion for

   summary judgment as to Plaintiffs’ federal law claims is GRANTED.

       II.      Plaintiffs’ Texas Law Claims

             Plaintiffs, who reside in Kilgore, Texas, allege that Haddox is liable to them for violating

   the Texas Securities Act (“TSA”) and the Texas Deceptive Trade Practices Act (“DTPA”). The

   Court will address each in turn.

             A. Texas Securities Act

             Plaintiffs allege that Haddox violated the TSA, which imposes liability on sellers who make

   false statements or omissions related to the sale of securities. Record Document 9, ¶s 148–54; see

   Tex. Rev. Civ. Stat. art. 581-33(A)(2). However, in the Court’s prior opinion in this case, it

   dismissed Plaintiffs’ claims under the TSA against Jackson and Allianz because Plaintiffs’ claims

   arise from the sale of annuities, not securities. See Sistrunk v. Haddox, No. 18-516, 2020 WL

   2549699, at *10 (W.D. La. May 19, 2020). Like the SEA, a prerequisite for maintaining suit under

   the TSA is the sale of securities. Unlike the SEA, the TSA exempts all annuities from its coverage

   regardless of the type. See Tex. Rev. Civ. Stat. Ann. art. 581-4(A) (providing that the term security

   “shall not apply to any . . . annuity contract . . . or any contract or agreement in relation to and in

   consequence of any such policy or contract”); Gallier v. Woodbury Fin. Servs., Inc., No. H-14-888,

   2015 WL 1296351, at *11 (S.D. Tex. Mar. 23, 2015) (explaining difference between definition of




   1
     The Court has no duty to sift through the record and determine what type of annuities are at issue.
   The burden has shifted to Plaintiffs to specifically identify in the record the type of annuities at
   issue and argue whether they should be considered securities instead of annuities under the SEA.
   They have failed to do so.
                                                      5
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 6 of 18 PageID #: 8017




   securities under SEA and TSA). Thus, Plaintiffs’ claims against Haddox arising from the sale of

   annuities do not give rise to a cause of action under the TSA. Accordingly, the motion for summary

   judgment is GRANTED with respect to Plaintiffs’ claims under the TSA.

             B. Texas Deceptive Trade Practices Act

             In Plaintiffs’ complaint, they vaguely allege that all defendants are liable to them for

   violating the DTPA. See Record Document 9, ¶s 137–38. However, they do not particularly allege

   how Haddox violated the DTPA. Moreover, Plaintiffs do not mention the statute in the body of

   their opposition brief. Further, Plaintiffs do not make a specific argument in their opposition brief

   as to the application of the DTPA after Haddox challenged the sufficiency of the evidence on these

   claims. Plaintiffs only make a generic statement that the continuing tort doctrine suspends

   prescription under any Texas law. Record Document 183, pp. 13–14. As such, the Court finds this

   cause of action has been abandoned. See Black v. N. Panola Sch. Dist., 461 F.3d 584, 588 n.1 (5th

   Cir. 2006) (concluding that the plaintiff's failure “to defend her retaliatory abandonment claim in

   both responses to the defendant's motion to dismiss” and “her failure to pursue this claim beyond

   her complaint constituted abandonment” of the claim). Therefore, Haddox’s motion for summary

   judgment is GRANTED as to Plaintiffs’ claims under the DTPA.

      III.      Plaintiffs’ Louisiana Law Claims

             In Plaintiffs’ complaint, they accuse Haddox of churning their investment accounts in

   violation of Louisiana Securities Law, La. R.S. § 51:701, et seq., otherwise known as Louisiana’s

   Blue Sky Laws, which “define unlawful conduct violating the state’s securities laws.” Record

   Document 9, ¶ 139. However, in their opposition brief, they make no mention of this statute after

   Haddox argued that he was entitled to summary judgment as to this claim. Instead, Plaintiffs limited

   their discussion of a standalone churning claim to federal law. It appears that Plaintiffs have shifted



                                                      6
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 7 of 18 PageID #: 8018




   to arguing that churning is a subset of their Louisiana law claims of fraud and breach of fiduciary

   duty. 2 As such, the Court finds that Plaintiffs have abandoned their standalone churning claim under

   Louisiana law. Therefore, Haddox’s motion for summary judgment is GRANTED as to Plaintiffs’

   churning claim arising under Louisiana’s Blue Sky Laws. 3

          Plaintiffs assert that Haddox’s acts and omissions constituted fraud and a breach of fiduciary

   duty under Louisiana law. See Record Documents 9 & 183. Plaintiffs argue that Haddox, as their

   broker, breached his fiduciary duty by churning their investment accounts and defrauded them in

   the process by forging documents with their signatures, having Plaintiffs sign checks and

   documents and then filling in the information afterwards, intentionally misdirecting documents to

   his home address instead of Plaintiffs’ address, altering documents to deceive Plaintiffs into

   thinking that their accounts were doing better than reality, and making material misrepresentations

   and/or omissions about transactions or the consequences of the transactions. See Record Documents

   9, 183, & 183-6. Haddox maintains that all of Plaintiffs’ Louisiana law claims are perempted,

   meaning time-barred, by Louisiana Revised Statute § 9:5606. Record Document 176-1, pp. 11–15.

   Alternatively, Haddox argues that Plaintiffs have no evidence of fraud and has passed the burden

   to Plaintiffs to identify evidence that would create a genuine dispute of material fact. Id. at 15–16.




   2
     When discussing Louisiana law, Plaintiffs do not mention churning but argue about how Haddox
   allegedly committed fraud and breached his fiduciary duties. Record Document 183, p. 13.
   3
     This shift appears in light of this Court’s prior Memorandum Ruling defining annuities as
   insurance under Louisiana law and finding these annuities exempted under the TSA. See Sistrunk,
   2020 WL 2549699, at *9–10. Similarly, the definition of securities in Louisiana excludes
          “[a]ny insurance or endowment policy or annuity contract under which an insurance
          company promises to pay a fixed number of dollars either in a lump sum or
          periodically for life or some other specified period [and] any variable annuity
          contract as provided for and regulated under Title 22 of the Louisiana Revised
          Statutes of 1950 and issued by a life insurance company licensed to do business in
          the state of Louisiana.
   La. R.S. § 51:702(15)(b)(i) (emphasis added).
                                                     7
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 8 of 18 PageID #: 8019




          A. Louisiana Revised Statute § 9:5606

          Haddox mainly contends that all of Plaintiffs’ Louisiana law claims are perempted by

   Louisiana Revised Statute § 9:5606, which governs actions against insurance brokers. Section

   9:5606(A) provides:

          No action for damages against any insurance agent, broker, solicitor, or other
          similar licensee under this state, whether based upon tort, or breach of contract, or
          otherwise, arising out of an engagement to provide insurance services shall be
          brought unless filed in a court of competent jurisdiction and proper venue within
          one year from the date of the alleged act, omission, or neglect, or within one year
          from the date that the alleged act, omission, or neglect is discovered or should have
          been discovered. However, even as to actions filed within one year from the date
          of such discovery, in all events such actions shall be filed at the latest within three
          years from the date of the alleged act, omission, or neglect.

   La. R.S. § 9:5606(A). Section (D) of this statute clarifies that “[t]he one-year and three-year periods

   of limitation provided in Subsection A of this Section are peremptive periods” that “may not be

   renounced, interrupted, or suspended.” Id. § 9:5606(D). According to the Louisiana Civil Code,

   peremption is “a period of time fixed by law for the existence of a right. Unless timely exercised,

   the right is extinguished upon the expiration of the peremptive period.” 4 La. Civ. Code art. 3458.

          First, the Court agrees that Plaintiffs’ claims against Haddox are subject to the peremptive

   periods found in § 9:5606. All of the claims alleged arise from Haddox’s actions in purchasing

   annuities. See Record Document 9. Annuities are classified as a form of insurance by Louisiana

   law. La. R.S. § 22:47(17). Thus, Plaintiffs’ claims against Haddox arise from an engagement to

   provide insurance services and, consequently, “fall within the purview” of § 9:5606. Klein v. Am.

   Life & Cas. Co., 2001-2336 (La. App. 1 Cir. 6/27/03); 858 So. 2d 527, 531 (applying the peremptive

   periods of § 9:5606 to the claims of a plaintiff who purchased annuities, even though the lawsuit




   4
    Peremptive periods, as defined in Louisiana Civil Code article 3458, are the Louisiana equivalent
   of statutes of repose. See CTS Corp. v. Waldburger, 573 U.S. 1, 7 (2014).
                                                     8
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 9 of 18 PageID #: 8020




   initially arose out of an agreement to provide estate planning services rather than insurance

   services). Next, the Court will separately address the application of § 9:5606 to Plaintiffs’ breach

   of fiduciary duty and fraud claims.

          1. Breach of Fiduciary Duty

          Plaintiffs argue that a claim for breach of fiduciary duty under Louisiana law is subject to a

   ten-year prescriptive period. Record Document 183, p. 18. However, § 9:5606, governing actions

   against insurance brokers, has no exception “for breach of fiduciary duty claims, only fraud claims.”

   Cerullo v. Heisser, 16-558 (La. App. 5 Cir. 2/8/17); 213 So. 3d 1232, 1237–38. Therefore, the

   peremptive periods in Subsection A of § 9:5606 apply. See id. Plaintiffs’ theory of breach of

   fiduciary duty centers on a finding of churning. Therefore, the Court finds that the time limit to

   bring a claim for breach of fiduciary duty began when Haddox allegedly churned Plaintiffs’

   accounts.

          In a prior opinion in this case, the Court discussed in great length that a claim for churning

   under a statute of repose begins to run the moment the violation or sale occurs. See Sistrunk, 2020

   WL 2549699, at *5–8. Considering that a statute of repose is the common law equivalent to

   Louisiana’s peremptive period, the Court applied the same starting point for the three-year

   peremptive period set forth in § 9:5606(A). Id. at 9. For the same reasoning outlined in the Court’s

   prior Memorandum Ruling, the Court finds that the act of churning occurs the moment the violation

   or sale occurs. See id. All of Haddox’s purchases occurred more than three years before Plaintiffs

   filed their complaint. 5 See Record Documents 1 & 9. As such, Plaintiffs’ breach of fiduciary duty

   claim is barred by the three-year peremptive period set forth in § 9:5606(A).




   5
    Plaintiffs assert that the last transaction undertaken by Haddox occurred on March 5, 2015, when
   Haddox allegedly acquired three National Western Life Insurance Company annuity accounts in
                                                    9
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 10 of 18 PageID #: 8021




          Plaintiffs attempt to prevent the application of § 9:5606 to their breach of fiduciary duty

   claim by arguing that churning is a continuing tort and therefore that any peremptive periods did

   not begin to run until the churning ceased. Record Document 183, pp. 12–13. However, in

   Louisiana, the continuing tort doctrine is a suspensive principle and is therefore inapplicable to

   claims governed by the peremptive time limitations in § 9:5606. Sitaram, Inc. v. Bryan Ins. Agency,

   Inc., 47,337 (La. App. 2 Cir. 9/19/12); 104 So. 3d 524, 530. “As such, if a claim is not filed within

   three years of the alleged act, it is extinguished by peremption, regardless of whether or not it was

   filed within one year from the date of discovery.” Id. Consequently, the continuing tort doctrine or

   other suspensive principles cannot prevent the application of § 9:5606’s peremptive period to

   Plaintiffs’ breach of fiduciary duty claim. Therefore, § 9:5606’s three-year peremptive period bars

   Plaintiffs’ breach of fiduciary duty claim.

          2. Fraud

          Plaintiffs argue that their fraud claim is not subject to the peremptive periods of § 9:5606.

   Record Document 183, pp. 14–15. Plaintiffs correctly point out that “[t]he peremptive period

   provided in Subsection A of [§ 9:5606] shall not apply in cases of fraud, as defined in Civil Code

   Article 1953.” La. R.S. § 9:5606(C). Claims of fraud brought under § 9:5606 are instead subject to

   a liberative prescriptive period of one year as set forth in Louisiana Civil Code article 3492.

   Shermohmad v. Ebrahimi, 06-512 (La. App. 5 Cir. 10/31/06); 945 So. 2d 119, 122; see Baudy v.

   Adame, 441 F. Supp. 3d 293, 301–03 (E.D. La. 2020). Under article 3492, prescription begins to

   run from the day the injury or damage is sustained, meaning when “the damage has ‘manifested




   Plaintiffs’ names. Record Documents 183-7, 183-8, & 183-9. The original complaint was filed on
   April 16, 2018. Record Document 1.
                                                    10
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 11 of 18 PageID #: 8022




   itself with sufficient certainty to support accrual of a cause of action.’” Shermohmad, 945 So. 2d at

   122 (quoting Cole v. Celotex Corp., 620 So. 2d 1154, 1156 (La. 1993)).

           Here, the Court finds that Plaintiffs’ cause of action for fraud did not arise until January 26,

   2018, when Plaintiffs allege to have discovered the fraudulent conduct. Record Document 9, ¶ 123.

   Plaintiffs claim to be unaware of many of the annuity purchases or the harm that resulted from the

   purchases until 2018. See Record Documents 9 & 183-6. Viewing the facts most favorably to

   Plaintiffs, the Court finds that it is reasonable for Plaintiffs, as unsophisticated investors, to rely on

   their broker to act in their best interests such that the damage did not manifest itself until January

   26, 2018. Therefore, the Court finds that Plaintiffs timely filed their Louisiana law fraud claim.

           Alternatively, if Plaintiffs’ fraud claim accrued over a year before they filed suit, the Court

   finds that the doctrine of contra non valentem suspended the running of prescription until January

   26, 2018. See Baudy, 441 F. Supp. 3d at 303. The Louisiana Supreme Court has tolled liberative

   prescription pursuant to contra non valentem in four situations:

           (1) Where there was some legal cause which prevented the courts or their officers
               from taking cognizance of or acting on the plaintiff's action;

           (2) Where there was some condition coupled with a contract or connected with the
               proceedings which prevented the creditor from suing or acting;

           (3) Where the debtor himself has done some act effectually to prevent the creditor
               from availing himself of his cause of action; [or]

           (4) Where the cause of action is not known or reasonably knowable by the plaintiff,
               even though his ignorance is not induced by the defendant.

   Fontenot v. ABC Ins. Co., 95-1707 (La. 6/7/96); 674 So. 2d 960, 963.

           After reviewing the arguments of the parties and the evidence in the record, the Court

   concludes that the third category of contra non valentem applies to this case. Viewing the facts

   favorably to Plaintiffs, they did not uncover Haddox’s alleged fraudulent conduct until January 26,



                                                      11
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 12 of 18 PageID #: 8023




   2018, because Haddox hid and manipulated account statements to prevent Plaintiffs from

   discovering any damage. See Record Documents 9; 28-1, pp. 8, 46; & 183-6. Further, Haddox was

   in a position of trust in which Plaintiffs, as unsophisticated investors, trusted that he would act in

   their best interests. Churning is “particularly difficult to detect” for unsophisticated investors. See

   Escalon v. World Grp. Sec., Inc., No. 5:07-CV-214-C, 2008 WL 5572823, at *4 (N.D. Tex. Nov.

   14, 2008). “Degree of sophistication of the investor is usually a fact issue.” Id. As such, the Court

   finds that prescription for Plaintiffs’ fraud claim was tolled until January 26, 2018. Therefore,

   Plaintiffs timely filed their Louisiana law fraud claim on April 16, 2018. 6 Record Document 1.

          B. Evidence of Fraud

          In his motion for summary judgment, Haddox argues that in the event that Plaintiffs’ fraud

   claim is not perempted, he is still entitled to summary judgment because Plaintiffs have failed to

   produce any evidence of fraud. See Record Document 176-1, pp. 11–12. Therefore, the burden

   shifted to Plaintiffs to present evidence of fraud to create a genuine issue of material fact for trial.

   Here, Plaintiffs claim that Haddox committed fraud by churning their annuity accounts, forging

   annuity applications, having Plaintiffs sign checks and annuity applications and then filling in the

   information afterwards, intentionally misdirecting account statements to his home address instead

   of Plaintiffs’ address, altering account statements to deceive Plaintiffs into thinking that their

   accounts were doing better than reality, and making material misrepresentations and/or omissions

   about transactions or the consequences of the transactions.




   6
     The Court finds support in this reasoning from “the long-established principle of law that one
   should not be able to take advantage of his own wrongful act.” Baudy, 441 F. Supp. 3d at 303; see
   Nathan v. Carter, 372 So. 2d 560, 562 (La. 1979); see also Corsey v. State, Through Dep’t of Corrs.,
   375 So. 2d 1319, 1324 (La. 1979); Hyman v. Hibernia Bank & Trust Co., 139 La. 411, 71 So. 598,
   600 (1916).
                                                     12
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 13 of 18 PageID #: 8024




          Fraud in Louisiana is a “misrepresentation or suppression of the truth made with the

   intention to obtain an unjust advantage for one party or to cause a loss or inconvenience to the other.

   Fraud may also result from silence or inaction.” La. Civ. Code art. 1953. Plaintiffs argue for the

   application of delictual fraud to the present case. The elements of a cause of action for delictual

   fraud are “(a) a misrepresentation of a material fact, (b) made with the intent to deceive, and (c)

   causing justifiable reliance with resultant injury.” See, e.g., Guidry v. United States Tobacco Co.,

   188 F.3d 619, 627 (5th Cir. 1999) (citations omitted).

          Louisiana recognizes fraud through silence or omission when there is a duty to speak.

   Greene v. Gulf Coast Bank, 593 So. 2d 630, 632 (La. 1992). This duty exists when there is a

   fiduciary relationship like the present case. Id. “Fraud through omission or silence is, by its very

   nature, difficult to plead with particularity . . . [b]ecause it does not involve an affirmative

   misrepresentation, it often does not occur at a specific place or precise time, or involve specific

   persons.” See Baudy, 441 F. Supp. 3d at 300 (cleaned up).

          First, Plaintiffs argue that the act of churning constitutes fraud when the broker acts with

   the intent to defraud. Churning itself is a deception. See Miley v. Oppenheimer & Co., Inc., 637

   F.2d 318, 324 (5th Cir. Unit A Feb. 1981) (abrogated on other grounds by Dean Witter Reynolds,

   Inc. v. Byrd, 470 U.S. 213, 219 (1985)). “Churning is a term of art which is actually a synonym for

   overtrading.” 36 Am. Jur. 1, Broker-Dealer Fraud: Churning § 2 (2020). In order to establish

   churning, a plaintiff must show:

          (1) the trading in his account was excessive in light of his investment objectives;

          (2) the broker in question exercised control over the trading in his account; and




                                                     13
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 14 of 18 PageID #: 8025




          (3) the broker acted with the intent to defraud or with reckless and willful disregard
              for the investor’s interests. 7

   Id.

          Plaintiffs have presented evidence that they had a conservative investment strategy. Record

   Document 9, ¶s 11–12. According to Plaintiffs, Haddox engaged in multiple transactions from

   which he received large commissions and Plaintiffs incurred substantial early termination fees,

   which a reasonable jury could find excessive considering a conservative strategy. Courts have found

   that excessive trading by itself can be enough to satisfy the third element because churning is

   deceptive by nature, especially when the broker receives a commission from the transactions. See

   Escalon, 2008 WL 5572823, at *5. Therefore, the Court finds that there is a dispute of material fact

   as to whether Haddox performed his duties as a broker in good faith or with the intent to generate

   commissions for himself through excessive annuity transfers.

          Regarding the second element, Haddox argues that Plaintiffs controlled the accounts by

   directing or approving every transaction he undertook. See Record Document 176-3. However,

   Plaintiffs filed an affidavit stating that they did not sign some of the annuity applications. Record

   Document 183-6. Additionally, Plaintiffs contend that Haddox would have them sign documents

   and checks without fully informing them what they were signing and then Haddox would fill in the

   information after the fact. See id. Further, Plaintiffs aver, as unsophisticated investors, they trusted

   Haddox to act in their best interests. Id. ¶ 5. According to Plaintiffs, Haddox misrepresented and

   omitted material facts about the substance of the accounts, such as Haddox’s commissions and the

   early termination fees. See Record Documents 9 & 183-6. At this point, the Court finds that there

   is a dispute of material fact as to whether Haddox or Plaintiffs controlled the accounts. Considering



   7
    The parties do not dispute the elements of churning. The Court has no reason to think that a
   Louisiana court would depart from these elements.
                                                     14
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 15 of 18 PageID #: 8026




   the evidence in the record and accepting Plaintiffs’ version of facts, a jury could reasonably

   conclude that Haddox exercised control of the accounts through fraud. As such, Plaintiffs have

   presented evidence of churning, which a reasonable jury could find to be fraudulent.

            In addition to the act of churning being evidence of fraud, Plaintiffs have submitted

   additional evidence that further supports a claim for fraud. Plaintiffs allege that Haddox

   intentionally misdirected account statements and other documents to his home address to cover up

   his actions and so he could manipulate the documents to deceive Plaintiffs into thinking their

   accounts were doing better than reality. See Record Documents 9 & 183-6. Plaintiffs contested

   Haddox’s assertion that he always forwarded the documents to them. See Record Document 183-

   6, ¶ 34. Besides Plaintiffs’ affidavit, they attached multiple documents where there appears to be

   alterations when comparing them to the originals. Compare Record Document 28-1, p. 8 with p.

   46. For example, Plaintiffs identified a Jackson account statement that had a blank for the address

   spot under Glynn Sistrunk’s name and states that there was a balance of $120,364.91 with $6,227.20

   being credited interest. Record Document 28-1, p. 8. According to Plaintiffs, they recently

   requested Jackson send the same statement directly to them, which showed Haddox’s address listed

   under Glynn Sistrunk’s name and states that the balance is $114,147.00 with no credited interest. 8

   Id. at 46.

            Additionally, in Plaintiffs’ complaint and affidavit, Plaintiffs allege that Haddox omitted

   material information regarding the annuity accounts and never explained the consequences of

   liquidating old accounts and opening new accounts, such as early termination fees and the

   commission Haddox received from each transaction. Record Document 9, ¶ 123. The Court finds

   that when accepting Plaintiffs’ allegations as true, Plaintiffs have pointed to sufficient evidence to



   8
       Look to Record Document 28-1 for more examples.
                                                    15
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 16 of 18 PageID #: 8027




   create a dispute of material fact as to whether Haddox acted fraudulently by his alleged actions and

   omissions as detailed above. Record Document 183-6.

            Accordingly, Haddox’s motion for summary judgment is DENIED as to Plaintiffs’ fraud

   claim but GRANTED as to Plaintiffs’ breach of fiduciary duty claim and standalone churning claim

   under Louisiana’s Blue Sky Laws.

      IV.      Remaining Claims

            Along with their claims asserted under federal securities law, Louisiana law, and Texas law,

   Plaintiffs also allege that Haddox is liable for breach of contract, unjust enrichment, civil

   conspiracy, misrepresentation, and negligence. Record Document 9, pp. 133-63. However, neither

   the complaint nor Plaintiffs’ opposition brief specifies whether the causes of action are alleged

   under the laws of a particular state or federal common law. Further complicating the vagueness of

   the complaint is its length, containing over 150 paragraphs in its 45 pages.

            Federal Rule of Civil Procedure 8 mandates that a claim for relief must contain “a short and

   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

   “That statement needs to be sufficient to ‘give the defendant fair notice of what the [plaintiff’s]

   claim is and the grounds upon which it rests[.]’” Shepherd v. City of Shreveport, 920 F.3d 278, 287

   (5th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Rule 8 requires a

   complaint to “do more than name laws that may have been violated by the defendant; it must also

   allege facts regarding what conduct violated those laws.” Anderson v. United States Dep’t of Hous.

   and Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008). A complaint “must put the defendant on notice

   as to what conduct is being called for defense in a court of law.” Id. at 528–29.

            Upon review of the complaint, the Court finds that it is so broad that it constitutes a

   “shotgun” pleading, which is defined as a pleading that fails “to give the defendants adequate notice



                                                    16
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 17 of 18 PageID #: 8028




   of the claims against them and the grounds upon which claim rests.” Weiland v. Palm Beach Cty.

   Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Here, Plaintiffs have asserted multiple

   claims against multiple defendants without specifying under which state’s laws the causes of action

   arise. Further, in Plaintiffs’ opposition to the motion for summary judgment, they did not provide

   any support for their claims of breach of contract, unjust enrichment, civil conspiracy,

   misrepresentation, or negligence after Haddox challenged the sufficiency of the evidence

   underlying these claims. As such, the Court considers these claims abandoned. See Black, 461 F.3d

   at 588 n.1. Therefore, Haddox’s motion for summary judgment is GRANTED as to these claims.

      V.      Objection to Plaintiffs’ Affidavit

           Haddox objected to multiple paragraphs in Plaintiffs’ affidavit because they contain legal

   conclusions and statements made without personal knowledge. See Record Document 190. The

   Court denies Haddox’s objection to paragraph 34 to the extent that he objects to the statement that

   he did not forward misdirected documents to Plaintiffs. Plaintiffs have direct personal knowledge

   of what was or was not received by them. As such, the objection is denied. The Court denies the

   remaining objections as moot because it did not base its conclusions on the objected-to paragraphs.



                                           CONCLUSION



           For the foregoing reasons, IT IS ORDERED that Haddox’s Motion for Summary Judgment

   [Record Document 176] is GRANTED IN PART and DENIED IN PART. The motion is

   DENIED as to Plaintiffs’ Louisiana law claim for fraud. The motion is GRANTED as to all of

   Plaintiffs’ remaining claims against Haddox, and these claims are DISMISSED WITH




                                                   17
Case 5:18-cv-00516-EEF-MLH Document 199 Filed 03/31/21 Page 18 of 18 PageID #: 8029




   PREJUDICE. Plaintiffs’ only remaining claim against Haddox is for fraud arising under Louisiana

   law.

           THUS DONE AND SIGNED this 31st day of March, 2021.



                                             ELIZABETH ERNY FOOTE
                                             UNITED STATES DISTRICT JUDGE




                                                 18
